Citation Nr: 9911685	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for pilonidal 
cysts.

2.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1981 to May 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to an 
increased evaluation, from 10 percent to 30 percent 
disabling, for service-connected bronchial asthma and denied 
entitlement to an increased disability evaluation for 
service-connected hypertension.  The appeal arises also from 
an April 1998 rating decision, which granted service 
connection for pilonidal cysts but assigned a noncompensable 
disability evaluation, and from a May 1998 rating decision, 
which denied entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities.

In a February 1998 statement, the appellant claimed service 
connection for recurrent cysts on buttocks and thighs.  The 
RO later granted service connection for pilonidal cysts, 
status post excision.  A review of the claims folder 
indicates that the appellant has been diagnosed also with 
hidradenitis suppurative.  That appears to be the primary 
disability for which the appellant had requested service 
connection, both on a direct basis and as secondary to 
service connected pilonidal cysts, status post excision.  
That claim, which has not been addressed, is referred to the 
RO for appropriate development.

The appellant's claim of entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's bronchial asthma requires treatment 
approximately once every two months for exacerbations of 
bronchial asthma.  In March 1997 the appellant had FEV1 of 78 
percent predicted and FEV1/FVC of 66 percent.  In May 1997 
the appellant had FEV1 of 62 percent predicted and FEV1/FVC 
of 72 percent.  In March 1998 his FEV1 was 74 percent 
predicted and FEV1/FVC was 70 percent.  The appellant's 
bronchial asthma is treated with steroid and albuterol 
metered dose inhalers.

3.  None of the recent readings of the appellant's blood 
pressure indicated that his diastolic pressure was 110 or 
greater or that his systolic pressure was 200 or greater.

4.  The appellant's pilonidal cyst has occasional discharge.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation, to 10 percent disabling, 
for pilonidal cyst have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7819 (1998).

2.  The criteria for an evaluation in excess of 30 percent 
for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1998).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Pilonidal cyst

Service medical records indicate that in November 1982 the 
appellant was treated for a pilonidal cyst.

In March 1984 the appellant was treated for complaints of 
soreness between his buttocks and a cyst.  The examiner noted 
a small cyst with soreness.  The examiner drained the cyst.

VA medical records indicate that in April 1996 the appellant 
underwent surgery to excise an inflamed pilonidal sinus from 
the sacral area.

At a March 1998 VA examination, the appellant reported that 
he had been diagnosed with a pilonidal cyst in 1983.  He 
stated that it had a large amount of discharge and pain at 
that time.  He added that he underwent surgical treatment.  
He stated that the cyst recurred in 1996 and that he 
underwent surgery again.  He complained of pain and 
occasional discharge from that area.

The examiner noted the scar from previous pilonidal cyst 
surgery in the rectal area.  No bleeding or discharge was 
noted.

The diagnosis was history of pilonidal cyst with excision 
done in 1980 and again in 1996, with residual symptoms of 
discharge and pain.

An April 1998 VA physician's note indicates that the 
appellant had nine infected sites with furunculosis around 
his lower trunk and thighs, including an infected pilonidal 
cyst.  The examiner noted that the appellant had lost six 
pounds while on antibiotics.

In October 1998 the appellant was treated as a VA outpatient 
for a pilonidal cyst.  The appellant stated that he was 
having drainage from the site where he had surgery in 1996.

The appellant has presented a well grounded claim for an 
increased disability evaluation for his service-connected 
pilonidal cyst within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant 
facts have been properly developed, and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The appellant's pilonidal cyst is evaluated currently as 
noncompensably disabling under Diagnostic Code 7819 for 
benign new growths of the skin.  Diagnostic Code 7819 
provides that skin growths be rated as scars based upon pain, 
ulceration, or disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7819 (1998).

Diagnostic Code 7803 provides a 10 percent disability 
evaluation for a superficial scar, which is poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (1998).

Diagnostic Code 7804 provides a 10 percent disability 
evaluation for a superficial scar, which is tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1998).

At the March 1998 VA examination, the examiner noted a scar 
but no bleeding or discharge from previous pilonidal cyst 
surgery.  The appellant complained of pain and occasional 
discharge.

In October 1998 the appellant was treated for drainage from 
the site of prior pilonidal cyst surgery.

The preponderance of the evidence indicates that the 
appellant's pilonidal cyst has occasional discharge.  
Accordingly, it more closely resembles the criteria for a 10 
percent disability evaluation under Diagnostic Code 7803 for 
a poorly nourished scar with repeated ulceration.

The appellant's claim for an increased disability evaluation, 
to 10 percent disabling, for a pilonidal cyst is granted.


2.  Bronchial asthma

In a January 1997 statement, a VA physician stated that the 
appellant had had asthma since 1983.  She stated that the 
appellant was exposed to a large amount of dust while working 
at the post office.  She added that exposure to dust 
exacerbated his asthma and could be life-threatening if the 
appellant failed to get adequate medical care when needed.  
She stated that the appellant was treated at the VA once 
every two to three months.

In March 1997 a spirometry indicated that the appellant's 
forced expiratory volume in one second [FEV1] was 78 percent 
predicted and that his FEV1/forced vital capacity [FVC] was 
66 percent.  The test indicated moderate obstructive 
ventilatory defect.

At a March 1997 VA examination, the appellant complained of 
difficulty sleeping due to wheezing and congestion and 
shortness of breath with minimal exertion.  The examiner 
noted that the appellant had a cough productive of yellow 
sputum.  The examiner noted also wheezes and rales in all 
lung fields.  Air movement was fair.

The examiner added that the appellant was barrel-chested with 
very poor air movement.  Restrictive lung disease was active 
and worsened by dust and weather changes.  The examiner 
stated that exercise and stress also induced asthma attacks.  
The appellant stated that he had recently lost a job due to 
environmental exposures and workload at the post office.

In May 1997 a spirometry indicated that the appellant's 
forced expiratory volume in one second [FEV1] was 62 percent 
predicted and that his FEV1/forced vital capacity [FVC] was 
72 percent.  The test indicated predominantly moderate 
obstructive ventilatory impairment with increased respiratory 
volume [RV] consistent with air trapping.

The appellant reported that his asthma was exacerbated by 
grass and dust.  He stated that breathing was better if he 
did not exert himself or if he avoided exposure to dust.  He 
reported exacerbations every other month while working as a 
janitor in the post office.  He stated that he had had no 
exacerbations since February 1997.  He added that he had left 
the post office in January 1997.

In August 1997 the appellant was treated as a VA outpatient 
for asthma.  He reported no severe exacerbations and 
indicated that his condition had improved since he had 
stopped working at the post office.

The report of a March 1998 spirometry indicated that the 
appellant's forced expiratory volume in one second [FEV1] was 
74 percent predicted and that his FEV1/forced vital capacity 
[FVC] was 70 percent.

At a March 1998 VA examination, the appellant complained of 
wheezing, mostly in the morning, and constant coughing, which 
is productive of greenish-yellow phlegm.  He stated that he 
never had hemoptysis.  He complained also of tiredness and 
shortness of breath.  He stated that he became tired and out-
of-breath very easily.  He explained that walking half of a 
block or climbing six to seven steps caused him to become 
tired or out of breath.  He reported occasional paroxysmal 
nocturnal dyspnea.  He reported a weight gain since 1995, 
which had contributed to his problem.  He stated that his 
symptoms were aggravated by dust, changes in the weather, or 
anger and frustration.  He explained that his employment as a 
janitor had worsened his condition.  He reported that his 
last emergency room visit had been in 1997.  He had no 
history of pneumonia.  He had never been intubated or treated 
with prednisone.

The examiner noted that the appellant's medications included 
Vanceril(tm), four puffs twice a day; Proventil(tm), two puffs 
twice a day; theophylline; Humibid(tm); and Norvasc(tm).

The examiner noted that the appellant had a prolonged 
expiratory phase with expiratory wheezing bilaterally.

The examiner noted that a chest X-ray examination was normal.  
Pulmonary function tests [PFT], conducted in March 1997, had 
indicated moderate obstructive ventilatory defect.  Pulmonary 
function tests in March 1998 indicated a very mild 
obstructive ventilatory defect.  Forced vital capacity [FVC] 
was decreased by 450 cubic centimeters [cc].  Forced 
expiratory volume in one second [FEV1] had decreased by 130 
cc since his last examination.

The diagnosis was history of asthma with mild to moderate 
obstructive ventilatory defect with decrease in function, 
both FVC and FEV1, since 1997.

In July 1998 the appellant was treated as a VA outpatient for 
"tightness" in his chest, which occurred with excitement, 
with exertion, or while sitting quietly.  He reported a long 
history of dyspnea on exertion.

In August 1998 the appellant was treated for asthma.  The 
examiner noted mild right lung field wheezing.  The examiner 
prescribed continued use of steroid and albuterol metered 
dose inhalers [MDIs].

The appellant's increased rating claim for bronchial asthma 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  This finding is based 
on the appellant's contentions regarding the increased 
severity of his service-connected bronchial asthma.  See 
Jones v. Brown, 7 Vet. App. 134 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  All relevant facts have 
been properly developed, and no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The appellant is assigned currently a 30 percent disability 
evaluation for bronchial asthma under Diagnostic Code 6602.  
Under Diagnostic Code 6602, a 30 percent evaluation requires 
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 
70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory medication.  A 60 
rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbation, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent rating is 
warranted for FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1998).

The evidence presents a clear and consistent picture of the 
appellant's bronchial asthma.  The appellant was treated 
approximately once every two months for exacerbations of 
bronchial asthma.  In March 1997 the appellant had FEV1 of 78 
percent predicted and FEV1/FVC of 66 percent.  In May 1997 
the appellant had FEV1 of 62 percent predicted and FEV1/FVC 
of 72 percent.  In March 1998 his FEV1 was 74 percent 
predicted and FEV1/FVC was 70 percent.  The appellant's 
bronchial asthma is treated with steroid and albuterol 
metered dose inhalers.

The evidence shows that the appellant does not have FEV-1 
lower than 56 percent predicted, which is required to meet 
the criteria for a sixty percent or higher disability 
evaluation under Diagnostic Code 6602.  The appellant does 
not have FEV-1/FVC lower than 56 percent, which is required 
to meet the criteria for a sixty percent or higher disability 
evaluation under Diagnostic Code 6602.  The appellant does 
not require monthly treatment for required care of 
exacerbations.  The appellant does not have more than one 
asthma attack per week with episodes of respiratory failure.  
The appellant is not treated with systemic corticosteroids, 
systemic high dose corticosteroids, or immuno-suppressive 
medications.

Accordingly, the preponderance of the evidence is against the 
appellant's claim of entitlement to an increased disability 
evaluation for bronchial asthma.


3.  Hypertension

In a January 1997 statement, a VA physician noted that the 
appellant's blood pressure had been difficult to control 
partly due to stress on his job.

In February 1997 the appellant's blood pressure was 176/102 
and 155/81.

At a March 1997 VA examination, the appellant's blood 
pressure in his left arm was 130/80, while he was lying down; 
110/70, while he was sitting up; and 130/80, while he was 
standing.  The appellant's blood pressure in his right arm 
was 138/80, while he was lying down; 120/72, while he was 
sitting up; and 140/80, while he was standing.  His heart was 
not enlarged.  The examiner diagnosed hypertension by history 
with good control.

On May 1, 1997, the appellant's blood pressure was 168/92.

On May 29, 1997, the appellant's blood pressure was 153/69.  
The examiner noted that the appellant's hypertension was 
under much better control.  She noted prior readings of 
162/94 in September 1996, 172/97 in October 1996, 156/98 in 
December 1996, 145/98 in January 1997, and 159/85 in March 
1997.

In August 1997 the appellant's blood pressure was 173/90.

In December 1997 the appellant's blood pressure was 178/92.

At a March 1998 VA examination, the examiner noted that the 
appellant's blood pressure was 150/92, while he was lying 
down; 158/96, while he was sitting up; and 160/96, while he 
was standing.  An X-ray examination of the appellant's chest 
was normal.  A stress thallium test was negative.  The 
examiner diagnosed mild hypertension, controlled fairly well 
on medications.

On April 24, 1998, the appellant's blood pressure was 162/94.

On April 29, 1998, the appellant's blood pressure was 183/99.

In July 1998 the appellant's blood pressure was 173/107.

In August 1998 the appellant's blood pressure was 156/94.

On October 12, 1998, the appellant's blood pressure was 
166/108.

On October 30, 1998, the appellant's blood pressure was 
150/100.

The appellant's increased rating claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on the 
appellant's contentions regarding the increased severity of 
his service-connected hypertension.  See Jones v. Brown, 7 
Vet. App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  All relevant facts have been properly developed, and 
no further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998) (Schedule).  Separate 
diagnostic codes identify the various disabilities.

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton, 1 Vet. App. 282; 38 C.F.R. 
§§ 4.1, 4.2 (1998).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for the 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1998).

The appellant's hypertension is evaluated currently as 10 
percent disabling under Diagnostic Code 7101.

Recent regulatory changes have amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, including the rating 
criteria for evaluating diseases of the arteries and veins.  
This amendment to the Schedule became effective January 12, 
1998, 1996, during the pendency of this appeal.  See 62 Fed. 
Reg.65207 through 65224 (December 11, 1997).

VA must apply the version of 38 C.F.R. Part 4 that is more 
favorable to the appellant.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Under the old criteria, Diagnostic Code 7101 provides that a 
10 percent evaluation requires diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more with 
definite symptoms.  A 40 percent evaluation is warranted for 
diastolic blood pressure of predominantly 120 or more with 
moderately severe symptoms.  A 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more with severe symptoms.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1997).

Under the amended criteria, Diagnostic Code 7101 provides 
that a 10 percent evaluation requires diastolic blood 
pressure of predominantly 100 or more; systolic pressure of 
predominantly 160 or more; or a history of diastolic pressure 
of predominantly 100 or more, which requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic blood pressure of predominantly 110 or more or 
systolic pressure of predominantly 200 or more.  A 40 percent 
evaluation is warranted for diastolic blood pressure of 
predominantly 120 or more.  A 60 percent evaluation is 
warranted for diastolic blood pressure of predominantly 130 
or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

The revised criteria are more favorable to the appellant's 
claim as they based solely upon the predominant diastolic 
pressure rather than having thresholds of both diastolic 
blood pressure and additional symptoms.

However, even under the revised criteria, the preponderance 
of the evidence is against the appellant's claim for an 
increased disability evaluation.  None of the recent readings 
of the appellant's blood pressure indicated that his 
diastolic pressure was 110 or greater or that his systolic 
pressure was 200 or greater.  The criteria for a 20 percent 
disability evaluation are not met.


ORDER

An evaluation of 10 percent for a pilonidal cyst is granted, 
subject to controlling regulations governing the award of 
monetary benefits.

An increased disability evaluation for bronchial asthma is 
denied.

An increased disability evaluation for hypertension is 
denied.



REMAND

In a January 8, 1997 statement, a VA physician stated that 
the appellant had had asthma since 1983.  She noted also a 
history of pilonidal cyst and sebaceous cysts.  He stated 
that the appellant also had hypertension, ulcers, and 
hemorrhoids.  She stated that the appellant was exposed to a 
large amount of dust while working at the post office.  She 
added that the job required a large amount of walking and 
that it placed the appellant under stress.  She stated that 
the appellant's blood pressure was not controlled well.  She 
added that exposure to dust exacerbated his asthma and could 
be life-threatening if the appellant failed to get adequate 
medical care when needed.  She stated that the appellant was 
treated at the VA once every two to three months.

In a January 16, 1997 statement, the VA physician added that 
she had followed the appellant, since December 28, 1995, for 
hypertension, asthma, gastroesophageal reflux disease, a 
duodenal ulcer, and hemorrhoids.  She stated that the 
appellant's blood pressure had been hard to control partly 
due to stress on his job.

She added that the appellant had had several exacerbations of 
his asthma, partly due to dust exposure at his job.  She 
stated that he had had a few upper respiratory infections in 
the previous year.  She stated that, because of his 
hemorrhoids, the appellant should avoid any heavy lifting.

In a January 16, 1997 statement, Jerry Turner, M.D., 
indicated that the appellant had been a patient of his since 
November 1994.  He stated that the appellant had several 
chronic problems, including hypertension, asthma, chronic 
peptic ulcer disease, and hemorrhoids.  He added that he had 
treated the appellant for three muscle strains of the lower 
back and tendonitis of the shoulder.  He explained that the 
appellant had reported that his job requirements aggravated 
the muscle strains and tendonitis.

In an April 1997 statement, Dr. Turner added that the 
appellant had difficulty in his work environment because dust 
aggravated the appellant's asthma symptoms.

In a February 1998 statement, Woodie Herron, M.D., opined 
that because of the appellant's varied medical history and 
potential for sudden crises, he should be considered 
unemployable.  

Dr. Herron indicated that the appellant was a patient of his.  
He stated that the appellant's medical problems included 
coronary artery disease, asthma, hypertension [HTN], 
recurrent pilonidal cyst, and severe anxiety.

Dr. Herron stated that the appellant's past medical history 
indicated poor prognosis.

In a February 1998 statement, the appellant stated that he 
had quit his job in 1997 because his work environment 
aggravated his asthma and hypertension and caused him to 
become tired, become short of breath, and have pain in his 
chest, arms, and shoulders.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1998).  Additionally, the regulation provides that 
for the purpose of one 60 percent disability, disabilities 
affecting a single body system, e.g. orthopedic, or resulting 
from common etiology will be considered as one disability.

"[T]he existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages referred to in this 
paragraph for the service-connected disabilities are met and 
in the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable."  38 C.F.R. 
§ 4.16(a) (1998).  Further, "[i]t is the established policy 
of the Department of Veterans Affairs that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled."  38 C.F.R. § 4.16(b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that "[i]n 
determining whether [a veteran] is entitled to a total 
disability rating based upon individual unemployability, 
neither [the veteran's] non-service-connected disabilities 
nor his advancing age may be considered."  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

The appellant's disability rating for his pilonidal cyst has 
been increased from noncompensable to 10 percent disabling.  
Further, the evidence does not distinguish adequately between 
the extent the appellant's unemployability is due to his 
service-connected disability and the extent that his 
unemployability is due to his nonservice-connected 
disabilities or other factors.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The RO should obtain from the 
appellant, the names and addresses of his 
recent employers.  The RO should then 
obtain from the employers copies of the 
appellant's employment records and copies 
of any records surrounding the 
appellant's dismissal or resignation from 
their employment.  All obtained records 
should be included in the claims folder.  
If no records are available, the RO 
should note that in the claims folder.

2.  The appellant should be afforded a VA 
examination to evaluate his service-
connected disabilities.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the examination.  The 
examiner should offer an opinion as to 
whether the appellant is unemployable due 
to service-connected disabilities.

3.  The appellant should be afforded a VA 
social and industrial survey to assess 
the appellant's employment history and 
day-to-day functioning.  A written copy 
of the report should be inserted into the 
claims folder.  The person conducting the 
study should opine whether the appellant 
is unemployable because of his service-
connected disabilities.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.











						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

